DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rademacher et al. (US 6,534,737) in view of Moroz et al. (US 2014/0232491).
Regarding claim 1, Rademacher discloses the transfer switch comprising:
a stationary bar (21); and 
a plurality of automatic transfer switches (20) on the stationary bar (21), 
each of the plurality of automatic transfer switches (20) comprising: a source bar (22, 23) structured to connect to a corresponding power source (see col. 3, lines 12-34); and 
a movable bar (20) electrically coupled and rotatably connected to the stationary bar (21), 
wherein the movable bar (20) contacts the source bar (22, 23) to provide power from the corresponding power source (see col. 3, lines 12-34), 

Although Rademacher does not explicitly discloses the electromagnetic force is induced by current flowing through the stationary bar (21) and the movable bar (22, 23), the inventions of the applicant and Rademacher are identical.  Therefore, it would produce the same functions.
Rademacher does not the movable bars of the plurality of automatic transfer switches are disposed at a same side of the stationary bar.
Moroz discloses a solenoid-driven automatic transfer switch comprising the movable bars (32a-32c, 35a-35c) of the plurality of automatic transfer switches are disposed at a same side of the stationary bar 56a-56c (see para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the automatic transfer switches are disposed at a same side of the stationary bar as taught by Moroz with Rademacher’s device for the purpose of having a smaller effected size, takes less space, and easier for manufacture to make.
Regarding claim 2, Moroz does not disclose the stationary bar is formed from multiple sections linked together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stationary bar is formed from multiple sections linked together for the purpose of using different functions.
Regarding claim 3, Rademacher discloses:

Regarding claim 4, Rademacher discloses:
the plurality of automatic transfer switches (20, 22, 20, 23) are arranged on the stationary bar (21) such that a direction of the front end to the back end is the same for each of the plurality of automatic transfer switches (20, 22, 20, 23).
Regarding claim 6, Rademacher discloses:
each of the source bars (22, 23) of the plurality of automatic transfer switches (20, 22, 20, 23) is configured to connect to a different power source, and wherein one movable bar (20) is in contact with the corresponding source bar (22, 23) at a time (see col. 3, lines 12-34).
Regarding claim 5, Rademacher discloses:
the source bar (23) of a first automatic transfer switch (20, 23) and the source bar (22) of a second automatic transfer switch (20, 22) are connected to a same power source, and wherein one of the first automatic transfer switch (20, 23) or the second automatic transfer switch (20, 22) maintains power transmission upon failure of the other of the first automatic transfer switch (20, 23) or the second automatic transfer switch (20, 22), (see col. 3, lines 12-34).  Since the invention is identical with the Rademacher reference, therefore, it produce the same functions.
Regarding claim 10, Rademacher discloses:

Rademacher does not disclose a second automatic transfer switch with a corresponding movable bar connected to a second utility, and a third automatic transfer switch with a corresponding movable bar connected to a generator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second automatic transfer switch (20, 23) with a corresponding movable bar (20) connected to a second utility, and add the third automatic transfer switch with a corresponding movable bar connected to a generator as described on (col. 3, lines 12-34), for the purpose of providing more electricity, functions or load.
Regarding claim 21, Rademacher discloses:
the movable bar (20) of each of the plurality of automatic transfer switches (20) includes a first end and a second end, (ii) is rotatably connected to the stationary bar (21) at the first end, and (iii) contacts the source bar (22, 23) at the second end, and wherein first ends of each of the respective movable bars (20) of the plurality of automatic transfer switches (20) are disposed at the same side of the stationary bar (21).   
[AltContent: textbox (1st end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd end )][AltContent: arrow]
    PNG
    media_image1.png
    432
    363
    media_image1.png
    Greyscale

Regarding claim 11, Rademacher discloses:
a plurality of automatic transfer switches (20, 22, 20, 23) on a stationary bar (21), 
each of the plurality of automatic transfer switches (20, 22, 20, 23) comprising: 
a source bar  (22, 23) structured to connect to a corresponding power source of a plurality of power sources (col. 3, lines 12-34), 
wherein the plurality of power sources comprises the generator (col. 3, lines 12-34); and
 a movable bar (20) electrically coupled and rotatably connected to the stationary bar (21), 
wherein the movable bar (20) contacts the source bar (22, 23) to provide power from the corresponding power source (col. 3, lines 12-34), 
wherein the movable bar (23) is subjected to an electromagnetic force biasing the movable bar (20) towards the source bar (22, 23), 
wherein the electromagnetic force is induced by current flowing through the stationary bar (21) and the movable bar (20).
Rademacher does not disclose the movable bars of the plurality of automatic transfer switches are disposed at a same side of the stationary bar.
Moroz discloses a solenoid-driven automatic transfer switch comprising the movable bars (32a-32c, 35a-35c) of the plurality of automatic transfer switches are disposed at a same side of the stationary bar 56a-56c (see para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the automatic transfer switches are disposed at a same side of the stationary bar as taught by Moroz with Rademacher’s device for the purpose of having a smaller effected size, takes less space, and easier for manufacture to make.
Regarding claim 12, Moroz does not disclose the stationary bar is formed from multiple sections linked together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the stationary bar is formed from multiple sections linked together for the purpose of using different functions.
Regarding claim 13, Rademacher discloses:
each of the plurality of automatic transfer switches (20, 22, 20, 23) has a front end and a back end, wherein the corresponding movable bar (20) is connected to the stationary bar (21) at the front end and the corresponding source bar (22, 23) is disposed at the back end.  Since the invention is identical with the Rademacher reference, therefore, it produce the same functions.
Regarding claim 14, Rademacher discloses:

Regarding claim 16, Rademacher discloses:
each of the source bars of the plurality of automatic transfer switches (20, 22, 20, 23) is configured to connect to a different power source, and wherein one movable bar (20) is in contact with the corresponding source bar (22, 23) at a time (see col. 3, lines 12-34).
Regarding claim 15, Rademacher discloses:
the source bar of a first automatic transfer switch (20, 23) and the source bar (23) of a second automatic transfer switch (20, 22) are connected to a same power source, and wherein one of the first automatic transfer switch (20, 23) or the second automatic transfer switch (20, 22) maintains power transmission upon failure of the other of the first automatic transfer switch (20, 23) or the second automatic transfer switch (20, 22), (see col. 3, lines 12-34).  Since the invention is identical with the Rademacher reference, therefore, it produce the same functions.
Regarding claim 20, Rademacher discloses:
the automatic transfer switches (20, 22, 20, 23) comprises a first automatic transfer switch (20, 23) with a corresponding movable bar (20) connected to a first utility. 
Rademacher does not disclose a second automatic transfer switch with a corresponding movable bar connected to a second utility, and a third automatic transfer switch with a corresponding movable bar connected to a generator.
.
Response to Arguments
Applicant's arguments filed 5/10/21 have been fully considered but they are not persuasive. 
In the REMARKS:
Pages 7 and 8, first paragraph, applicant argued that “Moroz, like Rademacher, fails to teach or disclose "a movable bar electrically coupled and rotatably connected to the stationary bar," wherein "the movable bars of the plurality of automatic transfer switches are disposed at a same side of the stationary bar,".
This argument is not found to be persuasive, because Rademacher is used to teach the movable bar (20) electrically coupled and rotatably connected to the stationary bar (21).  Moroz only cited to teach the movable bars (32a-32c, 35a-35c) of the plurality of automatic transfer switches are disposed at a same side of the stationary bar 56a-56c (see para. [0038]).  Therefore,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the automatic transfer switches are disposed at a same side of the stationary bar as taught by Moroz with Rademacher’s device for 
Furthermore, in response to applicant's argument above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 22, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837